Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Priority
 Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of claims
 Claims 1-20 are pending.
  
 Claim Rejections - 35 USC § 101
 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 1 recites a method, independent claim 11 recites an apparatus, and independent claim 20 recites a non-transitory computer-readable medium storing computer-readable instructions, which when executed by one or more processors cause the one or more processors to perform a method of generating, when receiving a cross-chain transaction request to transfer a resource from a first account to a second account, a task corresponding to the first account, the task indicating conditions for implementing events in transferring the resource, a first … providing services for the first account, and a second …that is different from the first… providing services for the second account; transferring the resource to the second account based on the task when a first plurality …reaches a consensus on a generation event of the task; and updating a task status of the task to being finished when a plurality of second… reaches a consensus on a transfer event of the resource.  
The limitations of generating, when receiving a transaction request to transfer a resource from a first account to a second account, a task corresponding to the first account and indicating conditions for the transfer, providing services for the first and second accounts, transferring the resource when first consensus reached, and updating a task status to finished when second consensus reached, comprises an abstract idea of servicing accounts and transferring resources, a commercial or legal interaction within the grouping of methods of organizing human activity.  That is, other than reciting a first blockchain system, a second blockchain system that is different from the first blockchain system; a first plurality of first nodes in the first blockchain system; a plurality of second nodes in the second blockchain system, apparatus comprising circuitry, non-transitory computer-readable medium storing computer-readable instructions executed by one or more processors,
This judicial exception is not integrated into a practical application.  In particular, the claims recite a first blockchain system, a second blockchain system that is different from the first blockchain system; a first plurality of first nodes in the first blockchain system; a plurality of second nodes in the second blockchain system, claim 11 additionally recites an apparatus comprising circuitry, and claim 20 additionally recites a non-transitory computer-readable medium storing computer-readable instructions executed by one or more processors.  These additional elements are recited at a high level of generality (i.e., as generic computer apparatus, circuitry,  computer-readable medium, blockchain systems performing generic computer system functions of generating data, providing services involving sending and recording data, transferring data, reaching consensus based on data, and updating data) such that the limitations reciting functions of the computer elements amount to no more than mere instructions to apply the exception using generic computer elements.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they serve only to generally link the use of the abstract idea to a particular technological environment.  The independent claims are directed to an abstract idea.  
The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above in the analysis of whether the claims recite integration of the abstract idea into a practical application, the additional elements of a first blockchain system, a second blockchain system that is different from the first blockchain system; a first plurality of first nodes in the first blockchain system; a plurality of second nodes in the second blockchain system, apparatus comprising circuitry, non-transitory computer-readable medium storing computer-readable instructions executed by one or more processors, amount to no more generic computer elements for implementing the abstract idea.  Generic computer elements performing generic functions of generating data, providing services involving sending and recording data, transferring data, reaching consensus based on data, and updating data, and therefore implementing the abstract idea, cannot provide an inventive concept.  The independent claims are not patent eligible. 
Dependent claims 2-10, 12-19, recite generating, based on the cross-chain transaction request and a block header of a first block in a first blockchain… a second block in the first blockchain, the first block being a previous block of the second block in the first blockchain, and the second block recording the generation event of the task; generating, based on a first consensus message and a block header of a third block in a second blockchain…a fourth block in the second blockchain, the third block being a previous block of the fourth block in the second blockchain, the first consensus message indicating that the first plurality…reaches the consensus on the generation event of the task, and the fourth block recording the transfer event of the resource; generating, based on a second consensus message and a block header of a fifth block in the first blockchain, a sixth block in the first blockchain, the fifth block being a previous block of the sixth block in the first blockchain, the second consensus message indicating that the plurality …reaches the consensus on the transfer event of the resource, and the sixth block recording the status update event of the task; wherein the transferring the resource to the second Attorney ref : 522761USaccount further comprises: receiving a first consensus message that is triggered when the first plurality … reaches a preset number, the first consensus message indicating that the first plurality …reaches the consensus on the generation event of the task; and transferring the resource to the second account based on the task and the first consensus message;  the updating the task status of the task further comprises: receiving a second consensus message that is triggered when the plurality …reaches a preset number, the second consensus message indicating that the plurality…reaches the consensus on the transfer event of the resource; and updating the task status to being finished based on the task and the second consensus message; wherein the reaching the consensus on the status update event of the task further comprises: triggering a third consensus message when the second plurality …reaches a preset number, the third consensus message indicating that the second plurality …reaches the consensus on the status update event of the task; receiving a task status query message; and when a plurality … indicating that the task status is unfinished reaches a preset number, triggering a first consensus message indicating that the first plurality …reaches the consensus on the generation event of the task; receiving a resource transfer status query message; and when receiving confirmations from a preset number…that the transfer event of the resource is completed, triggering a second consensus message indicating that the plurality…reaches the consensus on the transfer event of the resource; wherein the task comprises information of at least one of: a task identifier, the second account, an identifier of the second blockchain system, a task status of the task, and a transaction number of the cross-chain transaction.  
These limitations serve only to further describe the implemented abstract idea.  It is further noted that the limitations, recited above and describing the blocks, block header, message, task status, task identifier, account information, transaction number, comprise data descriptions and do not add significantly more to the abstract idea. The dependent claims’ additional elements of the first blockchain system, the second blockchain system, first nodes, second nodes, apparatus and processing circuitry, are recited at a high level of generality and 
 Even when considered in combination, the computer components of applicant's claims add nothing that is not already present when the steps are considered separately. Viewed as a whole, applicant's claims simply convey the subset of managing human activity pertaining to a concept involving servicing accounts and transferring resources, a commercial or legal interaction; specifically, generating, when receiving a transaction request to transfer a resource from a first account to a second account, a task corresponding to the first account and indicating conditions for the transfer, providing services for the first and second accounts, transferring the resource when first consensus reached, and updating a task status to finished when second consensus reached.   The claims at issue amount to nothing significantly more than a method and apparatus for implementing the abstract idea using generic computer components, and do not transform the abstract idea into a patent-eligible invention. 
Accordingly, claims 1-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon this analysis.  




Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-4, 10-14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US Publication 2016/0342980), in further view of Mankovskii (US Publication 2018/0054491), in further view of Rangan (US Patent 10,586,062).
With regard to claims 1, 11, 20, Thomas discloses generating, when receiving a cross-chain transaction request to transfer a resource from a first account to a second account, a task corresponding to the first account ([65], “…For example, a sending party may have an account at a financial institution that includes a quantity of US dollars. The sending party may accept a quote to send 100 US dollars to a receiving party, who may expect to receive Euros, involving a transfer chain with an intermediary party that has an account at the same financial institution as the sending party, and has an account at another financial institution where the receiving party also has an account. The sender, used by the sending party, may send a hold authorization to the resource tracking system, or ledger, of the financial institution at which the sending party has an The resource tracking system of the financial institution may place a hold on 100 US dollars in the account of the sending party, and may send out a prepared transfer receipt indicating the hold has been placed. The prepared transfer receipt may be sent to a trusted system, which may then send the prepared transfer receipt to the intermediary, or may be sent to a coordinator of the transfer and then to the intermediary, or directly to the intermediary…,” where placing the hold and sending out transfer receipt are interpreted as tasks corresponding to the first account);
the task indicating conditions for implementing events in transferring the resource ([66], “…If there is a trusted system, the condition of the hold of the 100 US dollars in the sending party's account may be the receiving of a signed message from the trusted system indicating that the transfer can proceed. The trusted system may receive the prepared transfer receipt from the resource tracking system of the financial institution where the sending party and intermediary party have accounts. The trusted system may then wait to receive another prepared transfer receipt from the resource tracking system of the financial institution at which the intermediary party and receiving party have accounts.  Upon receiving the prepared transfer receipt indicating that the hold has been placed on the 100 US dollars in the sending party's account, the intermediary may send out an authorization of a hold on a quantity of Euros in the intermediary party's account at the resource tracking system of the financial institution where the  
a first blockchain system providing services for the first account, and a second blockchain system that is different from the first blockchain system providing services for the second account ([66],  “…If there is a trusted system, the condition of the hold of the 100 US dollars in the sending party's account may be the receiving of a signed message from the trusted system indicating that the transfer can proceed. The trusted system may receive the prepared transfer receipt from the resource tracking system of the financial institution where the sending party and intermediary party have accounts. The trusted system may then wait to receive another prepared transfer receipt from the resource tracking system of the financial institution at which the intermediary party and receiving party have accounts…”, where the resource tracking systems comprise blockchains (see citations which follow) and comprise different systems associated with different accounts; [38], “…The trusted system may be any suitable centralized or decentralized system, such as, for example, consensus networks and simply independent signer nodes…”; [47], “A resource tracking system may be…a distributed system, such as, for example, a cryptocurrency ledger or blockchain which may exist on a number of different computing devices and be reconciled in a collaborative fashion…”; [63], “…The trusted system may also be a decentralized consensus network. The trusted system may also be a group of independent servers that may verify the fulfillment of non-hold conditions, such as conditions related to smart contracts, and may provide signed messages to fulfill hold conditions on various resource tracking systems in 
transferring the resource to the second account based on the task when conditions are met ([66], “…The intermediary may send an instruction to execute transfers to both resources tracking systems in the transfer chain, which, combined with the signed message from the trusted system, may fulfill the conditions…”; [62], “…the intermediary may receive a transfer confirmation receipt from a resource tracking system on which a destination transfer for the intermediary party occurred, transferring resources from the intermediary party to another party, such as another intermediary party or the receiving party.”; [63], “…The trusted system may also be a decentralized consensus network.”; [67], “…the condition of the hold of the 100 US dollars in the sending party's account may be the receiving of evidence that a destination transfer has occurred at another resource tracking system…”; [124], “…The intermediary computing device 100 may also send an execute instruction to the resource tracking computing device 200. The transfer confirmation receipt may fulfill the condition of the hold…”; [35]);
and updating a task status of the task to being finished when conditions met ([66]. “…The receiver may receive transfer confirmation receipts from both resource tracking systems, and notification of the completion of the transfer may be sent to the sender and to the receiver.”).
Thomas discloses transferring the resource and updating status when conditions are met, and also discloses the trusted systems comprising a decentralized consensus network ([64]), and further discloses the resource tracking system comprising a server or distributed system reconciling in a collaborative fashion ([47], “…A resource tracking system may be any suitable computing device or system, with any suitable combination of hardware and software, such as, a first plurality of first nodes in the first blockchain system reaches a consensus on a generation event of the task or the updating condition comprising a plurality of second nodes in the second blockchain system reaches a consensus on a transfer event of the resource.
However, Mankovskii discloses first nodes in the … blockchain system reaches a consensus on a generation event of the task ([26], “…The distributed state manager 210 (and also for similar distributed state managers deployed within client nodes 206 and 208) may further implement active and passive data and processing security mechanisms…the blockchain clients may be configured to collectively perform consensus approval for establishing and entering any given new block into the blockchain. For instance, the consensus block approval process may entail multiple of the client nodes collecting transaction-associated event information over a collection period and performing encrypted hash computations. The first node to complete the computations correctly, based on consistency with similar computations by other nodes, is authorized to add the new block and records the security threshold criterion…”) and further discloses the updating condition comprising a plurality of second nodes in the…blockchain system reaches a consensus on a transfer event of the resource ([24], “…Blockchain client 212 is configured, using any combination of coded software, firmware, and/or hardware, to detect events associated with stateless transactions between browser 226 and application server 202 
Thomas discloses the resource tracking systems of different institutions comprising different systems, and further discloses such systems comprising blockchains, as cited above. Mankovskii discloses the consensus process, and further discloses plurality of nodes associated with the blockchain system and consensus process as cited above.  However, neither Thomas nor a plurality of … nodes (Figure 1a, showing nodes of the blockchain system), and further discloses the systems comprise different blockchain systems, as recited, nodes in the first/second blockchain system (Figure 8 and Col.14 line 56-Col. 15 line 27, “…FIG. 8 shows transferor blockchain 802, interim blockchains 804 and 806, and acquirer blockchains 808 and 810.  Transferor blockchain includes a variety of blocks which can be identified for transfer. As shown by the arrows, these blocks are transferred, moved, copied, or otherwise represented on an interim blockchain. In an embodiment, an interim blockchain can serve as an escrow…Interim blockchains 804 and 806 each respectively represent or belong to two separate acquirers…the data can be transferred to acquirer blockchains 808 and 810. These can be existing blockchains or newly created blockchains…” disclosing different blockchains for each of transferor, interim, and acquirer).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the transfer system and method as disclosed by Thomas, as modified by the multi-node consensus system and method as disclosed by Mankovskii, with the further modification of nodes corresponding to a plurality of blockchains in a method and system, as disclosed by Rangan, because such a feature would accommodate inter-acquirer transfers, therefore expanding customer base (see Rangan,  Col. 14 line 60- Col. 15 line 11).
With regard to the additional features of claim 11, Thomas discloses An apparatus, comprising processing circuitry ([94], [176], “…The computer 20 includes a bus 21 which interconnects major components of the computer 20, such as one or more processors 24, 
With regard to the additional features of claim 20, non-transitory computer-readable medium storing computer-readable instructions ([179], “…Code to implement the present disclosure can be stored in computer-readable storage media such as one or more of the memory 27, fixed storage 23, remote storage locations, or any other storage mechanism known in the art…”; [176]-[177], [174], Figure 21). 

With regard to claims 2 and 12, Thomas, in view of Mankovskii, in further view of Rangan, disclose the limitations of claims 1 and 11 as discussed above.    
Thomas discloses the cross-chain transaction request ([65], “…For example, a sending party may have an account at a financial institution that includes a quantity of US dollars. The sending party may accept a quote to send 100 US dollars to a receiving party, who may expect to receive Euros, involving a transfer chain with an intermediary party that has an account at the same financial institution as the sending party, and has an account at another financial institution where the receiving party also has an account…”). 
Mankovskii discloses generating, based on the …transaction request and a block header of a first block in a first blockchain of the first blockchain system, a second block in the first blockchain, the first block being a previous block of the second block in the first blockchain and the second block recording the generation event of the task ([24], “…For example, blockchain client 212 may be configured to receive and read application layer requests that are included/embedded within stateless network protocol transaction requests transmitted to 

With regard to claims 3 and 13, Thomas, in view of Mankovskii, in further view of Rangan, disclose the limitations of claims 1 and 11 as discussed above.    
 Mankovskii further discloses generating, based on a first consensus message ([33], “…For example, if the distributed management system utilizes consensus confirmation, the first of multiple blockchain clients to generate an accurate content hash value of a specified threshold length is approved to add the block to the blockchain as shown at step 316.”; where the block is not generated unless consensus has been reached), and a block header of a third block in a second blockchain of the second blockchain system, a fourth block in the second blockchain, the third block being a previous block of the fourth block in the second blockchain ([24],  “…blockchain client 212 detects an “event” associated with one or more of data elements 224 and may record the event as an event record within a block to be added to blockchain 214…”; Figure 2, see especially header (##232-234) and discussion in [25], “…As shown by the pointers from one block to another, the header information serves at least in part to connect the blocks in chronological 
the first consensus message indicating that the first plurality of first nodes reaches the consensus on the generation event of the task, and the fourth block recording the transfer event of the resource ([24], “…blockchain client 212 detects an “event” associated with one or more of data elements 224 and may record the event as an event record within a block to be added to blockchain 214…”; [33], “…For example, if the distributed management system utilizes consensus confirmation, the first of multiple blockchain clients to generate an accurate content hash value of a specified threshold length is approved to add the block to the blockchain as shown at step 316.”, see also Figure 1, disclosing multiple nodes and successive block generations.  

 
With regard to claims 4 and 14, Thomas, in view of Mankovskii, in further view of Rangan, disclose the limitations of claims 1 and 11 as discussed above.    Mankovskii further discloses generating, based on a … consensus message ([33], “…For example, if the distributed management system utilizes consensus confirmation, the first of multiple blockchain clients to generate an accurate content hash value of a specified threshold length is approved to add the block to the blockchain as shown at step 316.”; where the block is not generated unless consensus has been reached), and a block header of a prior block in the first blockchain ([24],  “…blockchain client 212 detects an “event” associated with one or more of data elements 224 and may record the event as an event record within a block to be added to blockchain 214…”; 
a next block in the first blockchain, the prior block being a previous block of the next block in the first blockchain ([24],  “…blockchain client 212 detects an “event” associated with one or more of data elements 224 and may record the event as an event record within a block to be added to blockchain 214…”; Figure 2, see especially header (##232-234) and discussion in [25], “…As shown by the pointers from one block to another, the header information serves at least in part to connect the blocks in chronological sequence (i.e., sequence based on chronological processing of the application instances within client nodes 204, 206, and 208). For instance, header section 236 comprises a content hash field 242 and a previous hash field 240…”, connecting next/fourth block to previous/second block),
 the … consensus message indicating that the plurality of second nodes reaches the consensus on the transfer event of the resource, and the next block recording the status update event of the task ([24], “…blockchain client 212 detects an “event” associated with one or more of data elements 224 and may record the event as an event record within a block to be added to blockchain 214…”; [33], “…For example, if the distributed management system utilizes consensus confirmation, the first of multiple blockchain clients to generate an accurate content hash value .  
 Mankovskii discloses the generating of the blocks as noted, but does not disclose the specificity of events/messages being passed from sender and sender’s blockchain to the receiver and receiver’s blockchain.  However, Thomas discloses a second consensus message (where the first blockchain is associated with the sending party’s funds, and the second blockchain is associated with the receiving party, [123], “…The execute instruction may cause the resource tracking computing device 600 to transfer resources …”; [124], “…The resource tracking computing device 600 may send a transfer confirmation receipt of the destination transfer, which may reach the resource tracking computing device 200, for example, through the intermediary computing device 100, the coordinator 400, or both…”, and the confirmation receipt, sent back to the first blockchain (resource tracking system 200) from the second blockchain (resource tracking system 600) is interpreted as the second consensus message).  The first blockchain blocks are similarly interpreted as being associated with the first transfer authorization (to hold or transfer to intermediary account/pool), and subsequent blocks to the first and second (interpreted as occurring after receipt of transfer confirmation receipt, as in figure 6D) are interpreted as the fifth and sixth blocks.  

 With regard to claim 10, Thomas, in view of Mankovskii, in further view of Rangan, disclose the limitations of claim 1 as discussed above.  Mankovskii further discloses the task comprises information of at least one of: a task identifier, the second account, an identifier of the second blockchain system, a task status of the task, and a transaction number of the cross-chain transaction ([28], “…The blockchain client (e.g., blockchain client 212) reads/parses the event information (such as by reading/parsing a request issued as part of the stateless transaction) to record event ID information within each of an application instance ID field 252, an element ID field, and an action ID field 256 for event record 248… The blockchain client determines and records an identifier of the particular application instance within fields 252 and 258…”; where event ID is broadly interpreted as task identifier; [24], “…For example, blockchain client 212 may be configured to receive and read application layer requests that are included/embedded within stateless network protocol transaction requests transmitted to application server 202. Having read the request, blockchain client 212 detects an “event” associated with one or more of data elements 224 and may record the event as an event record within a block to be added to blockchain 214.”).



 Claims 5-7, 15- 17 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US Publication 2016/0342980), in further view of Mankovskii (US Publication 2018/0054491), in further view of Rangan (US Patent 10,586,062), in further view of “Consensus: Immutable Agreement for the Internet of Value”, hereafter “Consensus”, downloaded from https://assets.kpmg/content/dam/kpmg/pdf/2016/07/kpmg-blockchain-consensus-mechanism.pdf and attached as a PDF file; dated 2016.
With regard to claims 5 and 15, Thomas, in view of Mankovskii, in further view of Rangan, disclose the limitations of claims 1 and 11 as discussed above.    Thomas further discloses the transferring the resource to the second Attorney ref : 522761USaccount ([123], “…transfer resources …to the resource pool 642, which may be owned by the receiving party…”) further comprises: receiving a first consensus message, the first consensus message…on the generation event of the task ([122], “…The hold authorization may be sent through the coordinator 400. Upon receiving the hold authorization, the resource tracking computing device 200 may place a hold on the resources owned by the sending party that are to be used in the transfer, and may send a prepared transfer receipt, for example, the intermediary computing device 100, for example, through the coordinator 400…”; Figure 6C, where the prepared transfer receipt is interpreted as first consensus message), and transferring the resource to the second account based on the task and the first consensus message ([123], “…In FIG. 6D, the intermediary computing device 100, upon receiving the prepared transfer receipt, may send an execute instruction, or an authorization for the transfer, to the resource tracking computing device 600. The execute instruction may cause the resource tracking computing device 600 to transfer resources from the resource pool 644, which may be owned by the intermediary party that uses the intermediary computing device 100, to the resource pool 642, which may be owned by the receiving party, in accordance with the proposed transfer that was sent to the resource tracking computing device 600 and the intermediary computing device 100…”; Figure 6D).  
Thomas discloses the transferring and further discloses the hold and prepared transfer receipt, interpreted as consensus message, and discloses the generation event (hold and subsequent prepared receipt), as cited above, and Thomas further discloses the resource tracking system may comprise blockchain system ([47]), and further discloses a consensus system and a message (prepared transfer receipt) involved with the transfer ([38]-[39], [123]), but Thomas the first plurality of first nodes reaches the consensus ([26], “…the consensus block approval process may entail multiple of the client nodes collecting transaction-associated event information over a collection period and performing encrypted hash computations.”).  Mankovskii does not specifically disclose that the consensus is associated with a preset number of the plurality of nodes.  However, “Consensus” discloses a first consensus… that is triggered when the first plurality of first nodes reaches a preset number, the first consensus … indicating that the first plurality of first nodes reaches the consensus (page 5 of PDF file- page 7 as numbered within file- Column 3, 3rd paragraph, “…Ripple’s consensus mechanism requires that an 80 percent supermajority of nodes in the UNL subnetwork (not in the larger system) agree to validate a transaction…”).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the transfer system and method as disclosed by Thomas, as modified by the multi-node consensus system and method as disclosed by Mankovskii, as modified by nodes corresponding to a plurality of blockchains as disclosed by Rangan, with the further modification of a consensus mechanism that requires a preset number of nodes for consensus, as disclosed by “Consensus”, because such a consensus mechanism would greatly decrease processing time (see “Consensus”, page 5 of PDF file- page 7 as numbered within file- Column 3, 3rd paragraph, “…That means transactions can take place in seconds, rather than the 10 minutes or more required in proof-of-work systems.”).
   
 With regard to claims 6 and 16, Thomas, in view of Mankovskii, in further view of Rangan, disclose the limitations of claims 1 and 11 as discussed above.   Thomas further discloses the updating the task status of the task further comprises: receiving a second consensus message that is triggered when…conditions met ([66]. “…The receiver may receive transfer confirmation receipts from both resource tracking systems, and notification of the completion of the transfer may be sent to the sender and to the receiver.”; [124], “The resource tracking computing device 600 may send a transfer confirmation receipt of the destination transfer, which may reach the resource tracking computing device 200…”), updating the task status to being finished based on the task ([124], “The resource tracking computing device 200, upon receiving the execute instruction, may automatically transfer the held resources from the resource pool 242, which may be owned by the sending party, to the resource pool 244…”, where transferring the hold is broadly interpreted as updating the task to finished status).
Thomas discloses the updating the task status, as cited, but Thomas does not specifically disclose a plurality of nodes for reaching a consensus.  However, Mankovskii discloses the plurality of second nodes reaches the consensus ([26], “…the consensus block approval process may entail multiple of the client nodes collecting transaction-associated event information over a collection period and performing encrypted hash computations.”).  Mankovskii does not specifically disclose that the consensus is associated with a preset number of the plurality of nodes.
However, “Consensus” discloses a second consensus… that is triggered when the plurality of second nodes reaches a preset number, the second consensus … indicating that the plurality of second nodes reaches the consensus (page 5 of PDF file- page 7 as numbered within file- Column 3, 3rd paragraph, “…Ripple’s consensus mechanism requires that an 80 percent supermajority of nodes in the UNL subnetwork (not in the larger system) agree to validate a transaction…”).   It rd paragraph, “…That means transactions can take place in seconds, rather than the 10 minutes or more required in proof-of-work systems.”).

With regard to claims 7 and 17, Thomas, in view of Mankovskii, in further view of Rangan, disclose the limitations of claims 1 and 11 as discussed above.   Thomas further discloses the reaching the consensus on the status update event of the task further comprises: triggering a third consensus message …the third consensus message indicating…the consensus on the status update event of the task ([141], “…At time 1460, the resource tracking computing device 200, which may have transferred held resources from the sending party to the intermediary party that uses the intermediary computing device 100, may send a transfer confirmation receipt to the intermediary computing device 100. At time 1465 the intermediary computing device 100 may notify the sender computing device 300 that the transfer is complete…,” as shown in Figure 14, where Figure 14 adds the step of the transfer confirmation receipt and the notification to the sender, after the transferring of the held resources, which is disclosed in Figure 6 and [124], “The resource tracking computing device 200, upon receiving the execute instruction, may 
Thomas discloses the updating the task status and a third consensus message, as cited, but Thomas does not specifically disclose a plurality of nodes for reaching a consensus.  However, Mankovskii discloses the plurality of second nodes reaches the consensus ([26], “…the consensus block approval process may entail multiple of the client nodes collecting transaction-associated event information over a collection period and performing encrypted hash computations.”).  
Mankovskii does not specifically disclose that the consensus is associated with a preset number of the plurality of nodes.  However, “Consensus” discloses third consensus … when the second plurality of first nodes reaches a preset number, the third consensus … indicating that the second plurality of first nodes reaches the consensus (page 5 of PDF file- page 7 as numbered within file- Column 3, 3rd paragraph, “…Ripple’s consensus mechanism requires that an 80 percent supermajority of nodes in the UNL subnetwork (not in the larger system) agree to validate a transaction…”).   It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the transfer system and method as disclosed by Thomas, as modified by the multi-node consensus system and method as disclosed by Mankovskii, as modified by nodes corresponding to a plurality of blockchains as disclosed by Rangan, with the further modification of a consensus mechanism that requires a preset number of nodes for consensus, as disclosed by “Consensus”, because such a consensus mechanism would greatly decrease processing time (see “Consensus”, page 5 of PDF file- page 7 rd paragraph, “…That means transactions can take place in seconds, rather than the 10 minutes or more required in proof-of-work systems.”).



Claims 8, 9, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US Publication 2016/0342980), in further view of Mankovskii (US Publication 2018/0054491), in further view of Rangan (US Patent 10,586,062), in further view of “Consensus: Immutable Agreement for the Internet of Value”, hereafter “Consensus”, downloaded from https://assets.kpmg/content/dam/kpmg/pdf/2016/07/kpmg-blockchain-consensus-mechanism.pdf and attached as a PDF file; dated 2016, in further view of “Survey”, (“Survey of Consensus Protocols on Blockchain Applications”, downloaded from https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=8014672, dated January 2017 and attached as PDF file).
With regard to claims 8 and 18, Thomas, in view of Mankovskii, in further view of Rangan, disclose the limitations of claims 1 and 11 as discussed above, and Mankovskii further discloses a plurality of first nodes indicating … the task status and consensus … indicating that the first plurality of first nodes reaches the consensus ([26], “…the consensus block approval process may entail multiple of the client nodes collecting transaction-associated event information over a collection period and performing encrypted hash computations.”). 
Mankovskii does not specifically disclose that the consensus is associated with a preset number of the plurality of nodes.  However, “Consensus” discloses a plurality of first nodes indicating …the task status…reaches a preset number (page 5 of PDF file- page 7 as numbered within file- Column 3, 3rd paragraph, “…Ripple’s consensus mechanism requires that an 80 percent supermajority of nodes in the UNL subnetwork (not in the larger system) agree to validate a transaction…”).   It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the transfer system and method as disclosed by Thomas, as modified by the multi-node consensus system and method as disclosed by Mankovskii, as modified by nodes corresponding to a plurality of blockchains as disclosed by Rangan, with the further modification of a consensus mechanism that requires a preset number of nodes for consensus, as disclosed by “Consensus”, because such a consensus mechanism would greatly decrease processing time (see “Consensus”, page 5 of PDF file- page 7 as numbered within file- Column 3, 3rd paragraph, “…That means transactions can take place in seconds, rather than the 10 minutes or more required in proof-of-work systems.”).
 Thomas further discloses stages during the task process when the task status is unfinished (see, for example, Figures 6A-6D, or Figure 14, disclosing steps along the way prior to the task completion) but does not specifically disclose a task status query.  However, Survey discloses  receiving a task status query message, and when a plurality of first nodes indicate …the task status … triggering a first consensus message indicating that the first plurality of first nodes reaches the consensus on the generation event of the task (page 3, col. 2, “Hyperledger Fabric, 3rd and 7th full paragraphs, “The validating peers run a BFT consensus protocol for executing a replicated state machine that accepts three types of transactions as operations…Query transaction: It returns an entry of the state directly from reading the peers persistent state…”).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention 

 With regard to claims 9 and 19, Thomas, in view of Mankovskii, in further view of Rangan, disclose the limitations of claims 1 and 11 as discussed above, and Mankovskii further discloses confirmations from… the second nodes that the transfer event of the resource is completed, triggering a second consensus… indicating that the plurality of second nodes reaches the consensus on the transfer event of the resource ([26], “…the consensus block approval process 
 Mankovskii does not specifically disclose that the consensus is associated with a preset number of the plurality of nodes.  However, “Consensus” discloses confirmations from a preset number of the second nodes that the transfer… is completed (page 5 of PDF file- page 7 as numbered within file- Column 3, 3rd paragraph, “…Ripple’s consensus mechanism requires that an 80 percent supermajority of nodes in the UNL subnetwork (not in the larger system) agree to validate a transaction…”).   It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the transfer system and method as disclosed by Thomas, as modified by the multi-node consensus system and method as disclosed by Mankovskii, as modified by nodes corresponding to a plurality of blockchains as disclosed by Rangan, with the further modification of a consensus mechanism that requires a preset number of nodes for consensus, as disclosed by “Consensus”, because such a consensus mechanism would greatly decrease processing time (see “Consensus”, page 5 of PDF file- page 7 as numbered within file- Column 3, 3rd paragraph, “…That means transactions can take place in seconds, rather than the 10 minutes or more required in proof-of-work systems.”).
 Thomas further discloses a resource transfer and stages during the task process when the transfer event of the resource is completed (see, for example, Figures 6A-6D, or Figure 14, disclosing transfer event completion) but does not specifically disclose a transfer status query.  However, Survey discloses receiving a resource transfer status query message; and when receiving confirmations from …the second nodes that the transfer event of the resource is completed,  triggering a second consensus message indicating that the plurality of second nodes reaches the consensus on the transfer event of the resource (page 3, col. 2, “Hyperledger Fabric, 3rd and 7th full paragraphs, “The validating peers run a BFT consensus protocol for executing a replicated state machine that accepts three types of transactions as operations…Query transaction: It returns an entry of the state directly from reading the peers persistent state…”).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the transfer system and method as disclosed by Thomas, as modified by the multi-node consensus system and method as disclosed by Mankovskii, as modified by nodes corresponding to a plurality of blockchains as disclosed by Rangan, as modified by a consensus mechanism that requires a preset number of nodes for consensus, as disclosed by “Consensus”, with the further modification of a transfer status query, as disclosed by “Survey”, because of the ease of implementation and enhanced security offered by the Hyperledger Fabric platform (see “Survey”, (Page 3, Col. 2, first full paragraph, “…Hyperledger Fabric is an implementation of a distributed ledger platform for running smart contracts, leveraging familiar and proven technologies, with a modular architecture allowing pluggable implementations of various functions.”; page 4, Col. 1, first full paragraph, “…It supports enrollment and transaction authorization through public key certificates, and confidentiality for chaincode realized through in-band encryption. More precisely, for connecting to the network every peer needs to obtain an enrollment certificate from an enrollment Certification Authority (CA) that is part of the membership services. It authorizes a peer to connect to the network and to acquire transaction certificates…”).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Multi-chain whitepaper, 2014, https://www.multichain.com/download/MultiChain-White-Paper.pdf attached as PDF file.
“EtherQL: A Query Layer for Blockchain System”, downloaded from https://link.springer.com/chapter/10.1007/978-3-319-55699-4_34 dated 22 March 2017, attached as PDF file.
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret Neubig whose telephone number is (571)270-0437. The examiner can normally be reached Monday-Friday, 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/M.M.N. /Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAMES D NIGH/Senior Examiner, Art Unit 3685